                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    MICHAEL BRANDNER, JR.,                                                    CIVIL DOCKET
        Plaintiff

    VERSUS                                                                    NO. 18-982

    STATE FARM MUTUAL AUTOMOBILE                                              SECTION: “E” (4)
    INSURANCE COMPANY, ET AL.,
        Defendants


                                    ORDER AND REASONS

        Before the Court is a Motion for Partial Summary Judgment on the Issue of

Causation filed by Plaintiff Michael Brandner. 1 Defendant State Farm Mutual Automobile

Insurance Company (“State Farm”) opposes the motion. 2 Plaintiff filed a reply. 3 For the

following reasons, the Motion for Partial Summary Judgment is DENIED.

                      FACTUAL & PROCEDURAL BACKGROUND

        This case arises out of a motor vehicle accident that occurred on August 25, 2016. 4

Plaintiff Michael Brandner alleges he and his children were stopped in a lane of travel on

I-10 in Jefferson Parish when Defendant Mirna Velasquez struck their vehicle from

behind. 5 The parties have stipulated that Defendant Velasquez was 100% at fault for the

collision. 6 Plaintiff’s remaining claim is against State Farm in its capacity as his primary

uninsured motorist coverage carrier. 7



1 R. Doc. 162.
2 R. Doc. 176.
3 R. Doc. 192.
4 R. Doc. 1-4 at 1.
5 Id. at 3.
6 R. Doc. 199.
7 Plaintiff’s claims brought on behalf of his minor children have been resolved. Plaintiff’s claims against

Defendant Velasquez and Defendant Nautilus Insurance Company have been dismissed. R. Doc. 199.

                                                    1
       On December 24, 2018, Plaintiff moved for summary judgment on the issue of

medical causation. 8 Plaintiff contends there are no material facts in dispute with respect

to whether the injuries to his neck (cervical spine), back (lumbar spine), left shoulder, and

right elbow were caused and/or aggravated by the August 25, 2016 motor vehicle accident

because six treating physicians and the IME expert hired by State Farm all conclude the

motor vehicle accident more probably than not caused a new injury or aggravated an old

injury. 9 State Farm argues there are material facts in dispute with respect to the causation

of Plaintiff’s injuries because the doctors’ conclusions are conditioned upon Plaintiff’s

reports of medical history and pain. State Farm highlights that Plaintiff had pre-existing

injuries, was involved in other accidents after the August 25, 2016 incident, and did not

provide accurate reports of pain to the doctors. 10

                                      LEGAL STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 11 “An issue is material if its resolution could affect the outcome of the action.” 12

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.” 13 All reasonable inferences are drawn in favor of the non-moving party.14

There is no genuine issue of material fact if, even viewing the evidence in the light most




8 R. Doc. 162.
9 R. Docs. 162; 192.
10 R. Doc. 176.
11 FED. R. CIV. P. 56; see also Celotex, 477 U.S. at 322–23.
12 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
13 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see

also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
14 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                  2
favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law. 15

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the

nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist. 16

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim. 17 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied. 18 Thus, the non-moving party may defeat a motion for


15 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell Energy,

Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).
16 Celotex, 477 U.S. at 322–24.
17 Id. at 331–32 (Brennan, J., dissenting).
18 See id. at 332.


                                                    3
summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 19 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’” 20

                                       LAW AND ANALYSIS

        Under Louisiana law, a Plaintiff in a personal injury lawsuit must prove by a

preponderance of the evidence the causal relationship between the injury sustained and

the accident which caused the injury. 21 To demonstrate the causal relationship between

the accident and the subsequent injury, a plaintiff must prove through medical testimony

that it is more probable than not that the subsequent injuries were caused by the

accident. 22

        I.       Doctors’ Deposition Testimony and Expert Reports

        Plaintiff’s statement of uncontested material facts consists entirely of excerpts

from the depositions of Plaintiff’s treating physicians and the report of Defendant’s IME

expert. Plaintiff contends these quotes demonstrate it is undisputed that it is more

probable than not that the injuries to his neck (cervical spine), back (lumbar spine), left


19 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.
20 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324;

Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d
909, 915–16 & n.7 (5th Cir. 1992)).
21 Maranto v. Goodyear Tire & Rubber Co., 94-2603 (La. 2/20/95); 650 So. 2d 757, 759.
22 Id.


                                                      4
shoulder, and right elbow were caused by the August 25, 2016 motor vehicle accident. 23

State Farm admits Plaintiff accurately quoted the deposition testimony and expert

report. 24 However, State Farm denies that the opinions establish Plaintiff’s injuries were

caused by the subject accident as a matter of fact. State Farm points out that Plaintiff

quotes only parts of the physicians’ deposition testimony regarding causation and thus

paints an incomplete picture of the doctors’ opinions on causation. State Farm also argues

the doctors’ conclusions are premised upon Plaintiff’ providing an accurate self-report of

pain and medical history and thus do not establish causation as a matter of fact.

             A.      Dr. Charles Schlosser

        Plaintiff’s statement of uncontested material quotes Dr. Schlosser’s deposition as

follows:

        Q: Doctor, based upon your examination, based upon the procedures you
        performed, based upon the information you have regarding Mr. Brandner
        and the treatment that you provided him in the years 2011, 2014, seeing him
        for this particular accident, the imaging studies that's in the file, Dr.
        Lonseth's records, Dr. Lonseth's examinations, can you say it's more
        probable than not that the automobile accident of August 2016, exacerbated
        any of Mr. Brandner's cervical injuries?
        A: Yes.
        Q: Doctor, can you say it's more probable than not that the automobile
        accident of August 2016, aggravated any of Mr. Brandner's lumbar spine?
        A: Yes. 25

State Farm points out that later in his deposition, Dr. Schlosser testified as follows:

        Q: Okay. The opinions you've rendered today on causation, you would agree
        those are based on your exam findings, correct?
        A: Correct
        Q: The history provided by the patient, right?
        A: Right.
        Q: And then the subjective feedback given by the patient, Mr. Brandner,
        right?
        A: Correct.
23 R. Docs. 162; 192.
24 R. Doc. 196.
25 R. Doc. 162-5 at 2-3.


                                             5
        Q: You would agree that if the history that was given to you is not accurate,
        then your opinions would be subject to revision?
        A: Possibly. 26

            B.       Dr. Fred DeFrancesch

        Plaintiff’s statement of uncontested material quotes Dr. DeFrancesch’s deposition

as follows:

        Q: Let's talk about the second paragraph, just so we're clear?
        A: Sure. It appears more probable than not in my professional medical
        opinion as a board-certified practitioner of Physical Medicine
        Rehabilitation, Pain and Spinal Cord Injury Medicine, that his cervical and
        lumbar facet syndromes are related to the accident occurring August 25th,
        2015.
        Q: So, Doctor, here's my very pointed question to you. Doctor, can you say
        that it's more probable than not that the actual cervical injuries that Mr.
        Brandner complained of as a result of the August 25th, 2016 is – is directly
        related to that automobile accident?
        A: So, the cervical issues certainly, more likely than not.
        Q: Doctor, can you say it's more probable than not that the automobile
        accident of August 25th, 2016 aggravated and/or exacerbated any prior
        lumbar juries that he may have had prior to that particular accident?
        A: So, yes, very likely. The interesting thing would be what kind of injections
        did he have. Right? If it was epidural, you probably wouldn't even correlate
        it to any exacerbation. It would be a new thing all together, because
        epidurals should not really help a facet-mediated issue. 27

State Farm points out that Dr. DeFrancesch also testified as follows:

        Q: If you’re providing an opinion on causation or etiology of the complaints
        that you treated him for and the need for future treatment and there’s a
        trauma that’s the key issue, would pre-trauma history be a significant part
        of your determination of etiology?
        A: I mean, it can be helpful.
        Q: If Mr. Brandner treated for low-back pain for an extended period of time
        prior to the car accident, would that be an important issue to address in
        connection with an opinion on etiology?
        A: If he was having a longstanding chronic low-back pain, it would certainly
        be important, yes. 28




26 R. Doc. 196-11 at 9.
27 R. Doc. 162-6 at 2-4.
28 R. Doc. 196-12 at 4-5.


                                              6
               C.      Dr. Michael Haydel

           Plaintiff’s statement of uncontested material quotes Dr. Haydel’s deposition as

follows:

           Q: Doctor, I'm going to be a little more general. Doctor, can you say it is
           more probable than not that the injuries Mr. Brandner presented to you
           with for his cervical spine are directly related to the August 25th, 2016
           automobile accident?
           A: More probably than not, correct
           Q: Doctor, can you say it is more probable than not that the injuries that Mr.
           Brandner presented to you with of the lumbar spine were aggravate by the
           automobile accident of August 25th, 2016?
           A: More probably than not they were aggravated, but they were also
           increased in the injury.
           Q: Doctor, would you say it is more probable than not that the automobile
           accident of August 25th, 2006 caused the actual complaints and symptoms
           that Mr. Brandner presented to you with for his left shoulder?
           A: More probably than not the injury to the left shoulder was the result of
           the rear-end collision that he sustained.
           Q: Doctor, can you say it is more probable than not that the automobile
           accident of August 25th, 2016, aggravated any preexisting epicondylitis
           injury to his right elbow?
           A: More probably than not the accident he sustained, the rear-end collision,
           is the result of the aggravation to the right elbow. However, there was
           significant ligament damage to the right elbow as the result of the
           accident. 29

State Farm points out that Dr. Haydel agreed that “if the reports of pain for a patient are

inaccurate, that would cause [his] findings to be inaccurate. 30

               D.      Dr. William Junius

           Plaintiff’s statement of uncontested material quotes Dr. Junius’ deposition as

follows:

           Q: Let's go with the first one, Doctor. Can you say it's more probable than
           not that the surgery that you performed on the actual labral tear is directly
           related to the automobile accident of August 2015?
           A: Yes, that is my opinion



29   R. Doc. 162-7 at 2-4.
30   R. Doc. 196-8 at 14.

                                                 7
           Q: Doctor, can you say it's more probable than not that the actual AC joint
           surgery that you're going to perform in December of 2017 is directly related
           to the August 2016 automobile accident?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the actual medical
           treatment and the PRP shots that you've given Mr. Michael Brandner
           regarding his medial epicondylitis or common flexor injuries are directly
           related to the automobile accident of August 2016?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the surgery that you
           recommend to fix either the 15 millimeter or 21 millimeter tear that we now
           see on the new MRI that wasn't present on the original MRI is directly
           related to the actual automobile accident of August 2016?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the actual injury to
           the AC joint/the arthritic changes that we talked about earlier was
           aggravated by the automobile accident of August 2016?
           A: Yes.
           Q: Doctor, is it fair to say that you do not believe–or is it fair to say that it's
           more probable than not that you do not believe that the actual ATV accident
           played a role in any of his shoulder injuries?
           A: So, my opinion on the ATV accident and the shoulder injury is that I don't
           think that the ATV accident caused his labral tear. He did have some
           positive findings prior to the ATV accident that were consistent with a labral
           tear, but I was still in the process of diagnosing him. So, I think that it does
           make things a little bit more difficult. But when he did present to me, it was
           strictly for his elbow and his forearm. He had a lot of swelling, a lot of
           bruising around there. I forgot the exact mechanism that he explained to
           me, but he did not complain of any shoulder pain at that time when he called
           me up and said my elbow is really hurting me, can you see me. And he also
           did have some findings prior to that which were consistent with a labral
           injury as well. So that is my reasoning why I don't think that the ATV
           accident caused his labral tear. That's why I think that the motor vehicle
           collision caused his labral tear. Now, could it have irritated his shoulder? It
           could have. But it didn't, because he didn't complain of that to me. So that's
           the reasoning for my opinion. 31

State Farm points out that Dr. Junius’s testimony quoted above reveals inconsistencies

regarding his opinion on whether Plaintiff’s labral tear was caused by the subject

automobile accident or a subsequent UTV accident. State Farm points out that Dr. Junius

also testified as follows:


31   R. Doc. 162-8 at 2-5, 7-8.

                                                   8
           Q: So your opinions regarding medical causation are–you’re relying on Mr.
           Brandner to give accurate self reports to you in regards to what pain he
           experienced after this ATV accident?
           A: It’s not specifically—yes, I do rely on his subjective description and
           complaints and everything else, but I also look at objective findings. It’s not
           strictly subjective.
           Q: Doctor, your medical causation opinion is based upon Mr. Brandner’s
           self-reports to you of onset of pain subsequent to an automobile accident.
           A: Yes.
           ....
           Q: So you’re relying on his self reports of pain subsequent to the automobile
           accident?
           A: Yes 32

               E.      Dr. Eric Lonseth

           Plaintiff’s statement of uncontested material quotes Dr. Lonseth’s deposition as

follows:

           Q: That's okay. Doctor, can you say it's more probable than not that the
           automobile accident of August 25th, 2016 necessitated the actual
           procedures that you performed on the cervical spine?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the automobile
           accident of August 25th, 2016 caused new injuries to the lumbar spine?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the automobile
           accident of August 25th, 2016 aggravated preexisting conditions of Mr.
           Brandner's lumbar spine?
           A: Yes.
           Q: Doctor, can you say it's more probable than not that the actual
           procedures you performed on Mr. Brandner's lumbar spine are directly
           related to the automobile accident of August 25th, 2016?
           A: Yes. 33

State Farm points out that Dr. Lonseth also testified as follows:

           Q: What is the importance of taking a history from a patient?
           A: A history helps find out what I should be treating. What may be the cause
           of the pain. What may be some of the comorbidities. What are some things
           that may have responded in the past. What are some of the risks I should
           look out for. And have a better overall understanding of the patient.



32   R. Doc. 196-7 at 134-35.
33   R. Doc. 162-9 at 2-4.

                                                 9
           Q: In this context, the history – in the legal context is it important to make
           a determination regarding medical causation?
           A: Yes.
           Q: And if there’s not an accurate an complete history provided to you it
           would cause any opinions regarding medical causation to also be
           inaccurate?
           A: No. I–I would not say that. We’ll – we’ll stop speaking about generalities
           and we’ll–we’ll get more into specifics.
           Q: So you don’t believe that, that an inaccurate history would—would cause
           your opinions to be inaccurate?
           A: Well, if we’re going to be speaking about inaccuracies I’ll make it more
           specific. Inaccurate could mean many things. So if the date of an accident
           being off by a day, you know, somebody having neglected to mention the toe
           pain in addition to back pain, you know, having—having had back pain that
           resolved a year, two years ago and didn’t have it immediately before the
           accident, not mentioning, you know, they have abdominal pain with
           ibuprofen. I mean, these are all things that if not included in the record you
           can label it, quote, inaccurate. But they don’t negate—the assessment that I
           make. So “inaccurate” is a very vague term.
           Q: if a person doesn’t report the type of treatment they receive to the area
           of their body that they’re claiming could be injured in a traumatic event, if
           they don’t report that to you that would cause your opinion regarding
           medical causation in regards to the injuries being claims to be inaccurate?
           A: Again, we’re speaking very vague and general. I’d like to get more specific.
           But in this case, in speaking about him, in general, I know he had back pain
           before that was not brought up on the initial visit and that he said that he—
           that it resolved, I’m not sure how many years, before the accident. And that
           contributes to my assessment but that does not negate, you know, the
           assessment that I make.
           Q: So he reported to you that his low back pain had resolved years before
           the accident? I think he had – the pain resolved – in looking at your records,
           the pain resolved –
           A: Right.
           Q: —a number of years ago?
           A: Correct.
           Q: So that’s what he reported to you?
           A: Correct. 34

               F.      Dr. Everett Robert

           Plaintiff’s statement of uncontested material quotes Dr. Robert’s deposition as

follows:



34   R. Doc. 196-13 at 4-7.

                                                 10
           Q. Now, Doctor, you've heard all these questions that these fine lawyers
           asked you today, you reviewed all these films for us today, you reviewed the
           medical records again today, you've taken your own personal history, you
           performed your own physical examinations. Can you say that it's more
           probable than not that the automobile accident of August 25, 2016,
           aggravated any pre-existing cervical issues Michael Brandner may have had
           that were depicted on any of the MRIs that these gentlemen talked about
           today?
           A. Oh, yeah. Do I think -- you know he had -- he probably had degenerative
           changes in his cervical spine prior.
           Q. Doctor, do you say it's more probable than not that the automobile
           accident of August 25, 2016, aggravated any of the low-back pre-existing
           findings on either X-rays or MRIs that we talked about today?
           A. Yes.
           Q. Doctor, the treatment that Mr. Brandner has received from Dr. Lonceth
           where he has undergone multiple ESIs and multiple rhizotomies, would that
           be the kind of conservative treatment that you would offer to Mr. Brandner
           based upon your physical examination?
           A. Not just the physical examination. Due to his complaints, MRI and
           physical examination combined.
           Q. Got you. Doctor, the actual radicular pain that Mr. Brandner noted to you
           that actually has gotten somewhat better, would you say that that's more
           probably than not related to the automobile accident of August 25th, 2016?
           A. Yes. 35

State Farm points out that Dr. Robert testified he relies on a patient’s self-reports of pain

in making a determination of medical causation. 36

               G.      Dr. Ralph Katz

           Plaintiff’s statement of uncontested material quotes Dr. Katz’s expert report as

follows:

           Q: Please advise of your diagnosis regarding any issues or conditions Mr.
           Brandner claimed were caused by the alleged accident. Further advise
           whether any such injuries or conditions were actually caused by the alleged
           or they are the result of preexisting conditions, subsequent accidents,
           and/or have a cause other than the accident?
           A: With respect to his cervical spine, he is experiencing posterior cervical
           pain, predominantly with extension. The MRI I reviewed from August 31,
           2016, which was shortly after the accident, demonstrates preexisting
           multilevel degenerative spondylolytic changes. This includes degenerative

35   R. Doc. 162-10 at 2-4.
36   R. Doc. 196-2 at 17-18.

                                               11
           disk space narrowing with desiccation and facet arthrosis. There are also
           disk osteophytes leading to some neural foraminal narrowing. Based on the
           fact that he had no complaints of cervical pain prior to the accident of
           August 25, 2016, and subsequently developed posterior neck pain with
           some radicular symptoms after, I would state based on history that he
           experienced an aggravation of a previously asymptomatic cervical condition
           leading to neck pain, primarily from the facet joints, and some radicular
           symptoms in the right arm for which he had an epidural and the symptoms
           have resolved. He is currently asymptomatic with respect to any radicular
           symptoms, but still experiencing posterior neck pain. On examination he
           has axial neck pain with extension, consistent with facet-oriented type pain.
           As to any other aggravations or causes of symptoms in the neck after the
           August 25, 2016 accident, he denies experiencing any pain from the other 2
           accidents which he noted to me today.
           Q: What is the etiology of the diagnosed injuries or conditions?
           A: In my opinion, I believe he sustained an aggravation of a previously
           asymptomatic condition in his cervical and lumbar spine. This was mainly
           issues with respect to the facet joints. Early on he had some radicular
           symptoms, which have resolved. With respect to the right elbow, and the
           history provided to me, I believe that he had a preexisting tendinitis in the
           elbow years ago, which was asymptomatic, but based on the new MRI
           clearly there was a traumatic event in which he had some detachment of the
           common flexor group. He did have 2 other subsequent accidents, but he
           denies having any injuries to the right elbow. Based on this information,
           unless other information is provided, I would state that the right elbow pain
           was a result of the August 25, 2016 accident as per Mr. Brandners history.
           As for the left shoulder, he has had no prior injuries to the left shoulder.
           Based on the complaints of pain at the time of the accident in the left
           shoulder, I believe that he was correctly diagnosed with a posterior labral
           tear. He subsequently was also diagnosed with AC arthrosis. I believe the
           accident possibly aggravated a preexisting condition or caused the posterior
           labral tear. Based on his report that he was asymptomatic prior to the
           accident. However, with respect to the other 2 accidents, he states that he
           did not have any injuries from those 2 other accidents. But, with the rollover
           accident onto the left forearm and subsequently, injury to the left forearm,
           there is a possibility that could have caused some injury to his neck and
           shoulder, however, again he said it did not. 37

State Farm points out that Dr. Katz based his opinion on Plaintiff’s medical history and

self-reports of pain. 38 State Farm highlights the portion of Dr. Katz’s report indicating




37   R. Doc. 162-11 at 2-3.
38   Id.

                                                12
“there is a possibility that [the UTV accident] could have caused some injury to his neck

and shoulder.” 39

        The deposition testimony and expert report excerpts quoted by Plaintiff do not

provide the complete picture regarding the experts’ opinions on causation and do not

demonstrate there is no disputed issue of material fact. State Farm highlights Dr. Katz’s

report that the MRI taken shortly after the August 25, 2016 accident showed Plaintiff

suffered preexisting degenerative changes in his cervical spine. 40 Dr. LeBlanc testified

that she recalled treating Plaintiff’s neck and back in 2015. 41 State Farm argues the

presence of degenerative changes and the fact that Plaintiff was treated by a chiropractor

for neck and back pain prior to the accident creates a disputed issue of fact as to whether

the accident caused his current complaints. Additionally, State Farm highlights Plaintiff’s

treatment by Dr. Schlosser for lower back pain in July of 2011 and April of 2014. State

Farm points to Dr. Katz’s report saying the MRI images taken of Plaintiff’s lumbar spine

before and after the accident are “essentially the same.” 42 Similarly, State Farm points out

that Plaintiff testified he did not experience issues with his right elbow after 2012 because

his tendinosis went away 43 but that Dr. LeBlanc recalled Plaintiff had elbow pain or some

kind of elbow issue when he visited her in 2013. 44 Genuine issues of disputed fact exist

with respect to medical causation. State Farm is entitled to question the doctors to

determine whether their opinions would change if they had additional or contradictory




39 Id.
40 R. Doc. 196-4 at 19.
41 R. Doc. 196-6 at 4-6.
42 R. Doc. 196-4 at 19-20.
43 R. Doc. 196-5 at 8.
44 R. Doc. 196-6 at 7.


                                             13
information about Plaintiff’s medical history and treatment prior to the accident. This is

standard cross-examination in a personal injury case.

       II.     Expert Opinions Are Not Facts

       Further, State Farm argues the opinions of these experts are not facts and, as a

result, cannot demonstrate there is no disputed issue of material fact with respect to the

causation of Plaintiff’s injuries. The U.S. Supreme Court has upheld the denial of a

summary judgment motion when the evidence before the district court consisted solely of

expert opinions, much as in this case. In Sartor v. Arkansas Natural Gas Corp., the only

evidence in support of the motion for summary judgment was the opinion testimony of

experts, who all agreed with the plaintiff. 45 Nevertheless, the district court, the Fifth

Circuit, and the U.S. Supreme Court denied summary judgment. The Supreme Court

emphasized that “opinions, even if entitled to some weight, have no such conclusive force

that there is error of law in refusing to follow them.” 46 Rather, “it is for the jury to decide

whether any, and if any what, weight is to be given to the testimony.” 47 State Farm is

correct that the opinion testimony offered by Plaintff does not demonstrate there are no

material facts in dispute with respect to the causation of Plaintiff’s injuries.

       III.    Medical Causation Should Be Left to the Jury

       Finally, State Farm argues the question of causation is a factual determination that

should be left to the jury. The Louisiana Supreme Court agrees and has concluded,

“causation is an issue of fact that is generally decided at the trial on the merits.”                  48


Similarly, another section of this Court has concluded that, even when the parties



45 Sartor v. Ark. Nat. Gas Corp., 321 U.S. 620, 627-28 (1944).
46 Id. at 628.
47 Id. at 627.
48 Estate of Adams v. Home Health Care of La., 00-2492, p. 1 (La. 12/15/2000); 775 S0.2d 1064, 1064.


                                                  14
stipulate the defendant is liable, “causation is a determination pregnant with factual

questions.” 49 As a result, Plaintiff is not entitled to summary judgment on the issue of

whether the injuries to his neck, back, right elbow, and left shoulder were caused by the

August 25, 2016 motor vehicle accident.

                                           CONCLUSION

        Disputed issues of material fact preclude summary judgment on the issue of

whether Plaintiff’s neck, back, right elbow, and left shoulder injuries were caused by the

August 25, 2016 motor vehicle accident.

        Accordingly;

        IT IS ORDERED that the Motion for Partial Summary Judgment on the Issue of

Causation 50 is DENIED.

        New Orleans, Louisiana, this 8th day of February, 2019.


                                             ________________________________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




49 Miller v. Mr. B’s Bistro, No. 04-3271, 2005 WL 2036780, at *3 (E.D. La. Aug. 3, 2005); see also Berry v.

Roberson, No. 13-145, 2014 WL 4373265 (E.D. La. Sept. 3, 2014).
50 R. Doc. 162.


                                                    15
